DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
The amendment of July 5, 2022 is hereby acknowledged and entered. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims Pending
Applicant has previously cancelled claims 1-8 and 11-20  and currently claim 22 has been cancelled. Claims 9-10, 21 and 23-29 are pending. 

Claim Rejections - 35 USC § 102
Claims 9-10, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by D’Halluin et al. have been withdrawn in view of Applicant’s amendment.

Claims 9-10, 21, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Privalle et al. have been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claims 9-10, 21 and 23-29 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Halluin et al. (US 5,641,664) in view of Dodds et al. (“Experiments in Plant Tissue Cultures,” 3 Edition, page 71, 1995) and Armstrong et al. (US 2004/0210959) for reasons set forth in the previous Office action which are restated below. Applicant’s arguments filed July 5, 2022 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method of obtaining an explant for producing a transgenic corn plant comprising dividing a type I callus into smaller pieces by using a garlic press or scissors or coffee grinder or baby food mill or peppercorn grinder or herb grinder or garnish knife and where the callus pieces are fitted into a multi-well plate that comprises a matrix such as glass beads or silicon beads or felt or foam or a solid tissue culture medium and cutting the callus before sub-culturing or transforming the cut callus and is additionally cut before sub-culturing or transforming the cut callus and transforming the smaller callus pieces with an exogenous nucleic acid to obtain transformed callus pieces comprising transformed plant cells and further comprising regenerating the transformed callus pieces or transformed plant cells to obtain transformed plants and where the callus pieces are regenerated in a liquid medium.

Regarding claims 9-10, 25, 27 and 28, D’ Halluin et al. teach using type I callus (i.e. explant) and cutting the compact embryogenic callus into smaller fragments (col. 6, lines 31-34) and then brought into contact with one or more DNA fragments containing genes of interest (which reads on exogenous nucleic acid sequence) in order to transform their competent monocot plant cells (col. 6, lines 30-34, 44-46 and 63-67 bridging to top of col. 7). D’Halluin et al. teach using corn callus (col. 12, lines 21-23; Examples). Additionally, D’Halluin et al. also teach that the transformed compact callus can be used to regenerate corn plants (col. 8, lines 25-27). (See also patent claims 1, 3, 10-11).

D’Halluin et al. does not teach where the callus is divided into smaller pieces by using a garlic press or scissors or coffee grinder or baby food mill or peppercorn grinder or herb grinder or garnish knife or where the callus pieces are fitted into a multi-well plate that comprises a matrix such as glass beads or silicon beads or felt or foam or a solid tissue culture medium or additionally cut before sub-culturing or transforming the cut callus or where the callus pieces are regenerated in a liquid medium.

Regarding claim 21, Dodds et al. teach that callus (i.e. explant) can be subdivided with a scalpel and sliced in to fragments with a scalpel (bottom of page 71).

Regarding claims 9, 22-24 and 27-29, Armstrong et al. teach using corn callus prior to transformation of putting the callus into 6-well plates (i.e. multi-well plates) containing liquid medium and pipetting back and forth to break up the clumps (which reads on dividing callus into smaller callus) prior to transformation (which reads on transforming with an exogenous nucleic acid sequence) (para [0134]. Armstrong et al. also teach regeneration on liquid media and using felt (i.e. matrix) (see paras [0132] and [0133]) and regeneration from plant calli was achieved (para [0135]).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made was made to obtain an explant for producing a transgenic corn plant by dividing a callus into smaller callus pieces by cutting up the callus into smaller fragments and then transform the callus with an exogenous nucleic acid sequence and further generate the plant cells into a transformed plant as taught in D’Halluin et al. One would have been motivated to cut the callus into smaller pieces because cutting the callus is generally sufficient to generate the competent cells and competent cells can then be stably transformed (D’ Halliun et al.; col. 5, lines 13-14; col. 6, lines 44-46). Further one would have been motivated to use type I callus because again, as taught in D’Halluin et al., type I callus is most efficiently generated from immature zygotic embryos and be induced from the appropriate explant and maintained in culture (bottom of col. 4, lines 62-66).

It would have been further obvious to use a scalpel, as taught in Dodd et al., to cut the callus and further sub-divide the callus because the scalpel would have better control of the size and amount of the callus pieces to be transformed.

It would have been obvious to further modify the method and use a multi-well plate with a type of matrix such as felt as taught in Armstrong et al., because the felt would be support for the small callus pieces in the plate.

Although none of the cited references teach where there is an additional cut before sub-culturing or transforming the cut callus, it would have been obvious to do this step because fresh cut callus material would better absorb the nutrients (i.e. sub-culturing) and accept transformation more efficiently.

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03. It is noted that Applicant has not claimed any specific order to how the method steps should be employed since the claim contains “open language”.

The word “comprising” is understood to be open-ended suggesting unknown components that are included in the method. Therefore, the reference discloses the limitations of the claimed invention regardless of the order of the method steps involved. 

One would have been motivated to combine the cited references to obtain the claimed invention given that using type I corn callus as an explant for plant transformation is well known in the art as taught in D’Halluin et al. and Armstrong et al. One would have been motivated to cut the callus into smaller pieces before sub-culturing or transforming to obtain more callus and either would better absorb the nutrients (i.e. sub-culturing) and accept transformation more efficiently. 

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use type I corn callus as an explant for plant transformation and divide it into smaller pieces to produce a transgenic corn plant. The prior art also teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

Applicant argues (page 5 of response) “The Action admits that D’Halluin does not teach where the callus pieces are fitted into a multi-well plate. Additionally, while Dodds discloses that the callus is subdivided into fragments with a scalpel, Dodds does not teach or suggest that the smaller pieces are fitted into a multi-well plate. The Action states that Armstrong “teach regeneration on liquid media and using felt (i.e. matrix)(see paras [0132] and [0133])” (the Action at page 5, emphasis in original). However, Applicant notes that Armstrong discloses placing the callus pieces on filter paper or two pieces of 2 cm’ x 1 mm thick 100% acrylic felt, and placing the paper or felt on 100 mm x 25 mm petri dishes (e.g. at Armstrong [0092], and Example 2), which does not meet the limitation in claim 9 as presently pending of fitting the smaller callus pieces into a multi-well plate.” 

In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed supra, D’Halluin et al., teaches using Type I corn callus cut into smaller fragments and brought into contact with DNA fragments containing one or more gene of interest to transform callus pieces and regenerating to obtain a transformed plant. Dodds et al. teach using a scalpel to slice callus into fragments and Armstrong et al. teach putting corn callus, prior to transformation, into 6-well plates containing liquid medium and regenerating on liquid media and using felt and regeneration from plant calli was achieved. Furthermore, as stated supra and in the Office action dated 10 March 2022, it would have been obvious to modify the method and use a multi-well plant with a type of matrix such as felt would be support for the callus pieces in the plate. Applicant is reminded that it is the combination of teachings of D’Halluin et al., Dodds et al. and Armstrong et al. that teach each of the limitations of the invention as claimed. 

Applicant argues (page 5 of response) that “use of a petri plate vs. a multi well plate is not merely a simple design choice because Armstrong is apparently attempting to grow a more significant amount of callus, ~100mg, i.e. larger pieces and combined together as a composite sample, for each of several flow cytometry analyses and a multi well plate would not allow for preparing their composite sample. In contrast, the present claims relate to dividing callus into smaller pieces instead of growing larger pieces and preparing a composite sample.”

This is not found persuasive. In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the size of the callus pieces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is arguing that the intent of Armstrong is to use larger pieces of callus to be utilized in flow cytometry analyses. Applicant states that callus pieces of a specific size (i.e. approx 100mg) would not allow for preparing Armstrong’s composite sample. There is no recitation or requirement for the size of the callus pieces in the claims. As stated on page 6 of the response, the claim relates to “smaller pieces” however, there is no specific size defined in the claims or the specification.

Therefore, the rejection is deemed proper and is maintained.

Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661